DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-4, 13-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 12-18 of US Patent 10,736,618. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (16/928481)
US Patent 10,736,618 (comparable elements)
Claim 2




Claim 3


Claim 4

Claim 13

Claim 14 

Claim 15
Claims 12-18 (handle; base; neck; light source (disposed within the neck which includes the tail region); first blade member

Claims 12-14 (light emitted being directed to blade member)

Claims 12, 15 (lens)

Claims 12, 16 (LED)

Claims 12, 17 (power source)

Claims 12, 17, 18 (circuitry) 


Thus, the invention of US patent 10,736,618, claims 12-18, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 7 and 13-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Pecherer (US 20100022843).
With respect to claim 2, Pecherer discloses a modular surgical retractor (see fig. 1a-1b below and para. 3-5, 18-19, 22) comprising: a handle (e.g. 110) including: a base (see fig. 2-4 below) defining opposing, first and second ends (e.g. top and bottom, respectively), a neck (17+13) projecting from the first end to a tail region (13) (see fig. 2-4 below); a light source (see fig. 4 below) affixed to, and entirely recessed within, the tail region (see fig. 2-4 below); and a first blade (e.g.102) including: a head section including a first side wall (e.g. right sidewall), an opposing second side wall (e.g. opposite left sidewall) and a floor (e.g. bottom surface, see fig. 1a-1b below), a blade member (e.g. 102, see para. 22) projecting from the head section; wherein the handle and the first blade are configured to provide an attached state in which the first blade is removably attached to the handle (see para. 18-19, 24).

    PNG
    media_image1.png
    818
    1080
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    705
    1495
    media_image2.png
    Greyscale

As for claim 3, Pecherer further discloses the modular surgical retractor of claim 2, wherein the attached state includes light emitted from the light source being directed onto a face of the blade member (see para. 18, 19, 22).
As for claim 4, Pecherer further discloses the modular surgical retractor of claim 2, further comprising a lens (46) disposed between light source and an open end (e.g. via 19) of the tail region (see para. 24, 27, see fig. 5).
As for claim 7, Pecherer further discloses the modular surgical retractor of claim 2, wherein the neck defines a passage (19) extending from the first end to a tail end of the tail region, and further wherein the passage provides a pocket open to the tail end for receiving the light source (see para. 24, 27, fig. 5).
As for claim 13, Pecherer further discloses the modular surgical retractor of claim 2, wherein the light source is an LED (para. 27).
As for claim 14, Pecherer further discloses the modular surgical retractor of claim 2, further comprising a power source (37) disposed within the base (see fig. 4 and para. 27).
As for claim 15, Pecherer further discloses the modular surgical retractor of claim 14, further comprising circuitry (51, 53, 56, see para. 28) disposed within the base and configured to selectively electrically connect the power source with the light source (see para. 28).
As for claim 16, Pecherer further discloses the modular surgical retractor of claim 2, wherein the head section defines a slot sized to receive the neck (at 24) (see fig. 1a-1b and 3 above).
As for claim 17, Pecherer further discloses the modular surgical retractor of claim 16, wherein the attached state includes an attachment face of each of the side walls in contact with the first end and the floor in contact with the tail region (see para. 24).

Claims 2 and 8-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Burgin (US 4638792).
With respect to claim 2, Burgin discloses a modular surgical retractor (see fig. 6-7 below) comprising: a handle (see fig. 6-7 below) including: a base (see fig. 6-7below) defining opposing, first and second ends (e.g. top and bottom, respectively), a neck projecting from the first end to a tail region (see fig. 6-7 below); a light source (26, see col. 3 lines 40-41) affixed to, and entirely recessed within, the tail region (see fig. 1); and a first blade (see fig. 6-7 below) including: a head section including a first side wall (e.g. right sidewall), an opposing second side wall (e.g. opposite left sidewall) and a floor (e.g. bottom surface, see fig. 4  below), a blade member (see fig. 4 and 6-7 below) projecting from the head section; wherein the handle and the first blade are configured to provide an attached state in which the first blade is removably attached to the handle (see fig. 6-7 below).

    PNG
    media_image3.png
    562
    715
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    674
    869
    media_image4.png
    Greyscale

As for claim 8, Burgin further discloses the modular surgical retractor of claim 2, wherein an exterior shape of the neck defines an inside face (e.g. 20, that receives 26, see fig. 1), an outside face (e.g. exterior surface/face opposite and located behind 20), and opposing, first and second side faces (e.g. at 22, 22), and further wherein at least a segment of the inside face is curved in extension from the first end (see fig. 1).
As for claim 9, Burgin further discloses the modular surgical retractor of claim 8, wherein the base has an elongated shape defining a longitudinal axis (see fig. 6-7 above), and further wherein a curvature established by the segment is concave relative to the longitudinal axis (see fig. 6-7 above and also fig. 1).
As for claim 10, Burgin further discloses the modular surgical retractor of claim 8, wherein at least a portion of the outside face is curved in extension from the first end (see fig. 7 above).
As for claim 11, Burgin further discloses the modular surgical retractor of claim 8, wherein the first and second side faces are flat (see fig. 1).
As for claim 12, Burgin further discloses the modular surgical retractor of claim 2, wherein the base has an elongated shape defining a longitudinal axis (see fig. 6-7), and further wherein the tail region is off-set from the first end in both a longitudinal direction parallel with the longitudinal axis and a transverse direction perpendicular to the longitudinal axis (see fig. 6-7 above and note that the tail region extends laterally away/ outward from the base in both vertical and horizontal directions relative to the longitudinal axis of the base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pecherer (US 20100022843), as applied to claim 2 above, in view of McGrath (US 20140296645).
As for claim 18, Pecherer does not appear to teach a second blade including: a head section, a blade member projecting from the head section; wherein the blade member of the second blade differs from the blade member of the first blade by at least one parameter selected from the group consisting of size and shape; and further wherein the head section of the second blade and the head section of the first blade are identical.
McGrath teaches a retractor kit with multiple blades, the kit including a handle and at least two blades with different curvatures used with the same handle (i.e. blades have identical head sections) (see para. 165) in order to allow the user to select the best blade based on patient anatomy.

    PNG
    media_image5.png
    171
    578
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Pecherer to include a second blade including: a head section, a blade member projecting from the head section; wherein the blade member of the second blade differs from the blade member of the first blade by at least one parameter selected from the group consisting of size and shape; and further wherein the head section of the second blade and the head section of the first blade are identical, in view of McGrath, in order to allow the user to select the best blade based on patient anatomy.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the surgical retractor further including wherein the lens includes a lens body defining opposing, leading and trailing sides, and an aperture at the trailing side sized to receive the light source, as set forth in claims 5 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773